Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/21/2022 has been entered.
In response to Applicant’s amendment filed 04/21/2022, the rejection of claims 1-10 under 35 USC 112, first paragraph have been withdrawn.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-16 have been considered but are moot in view of new grounds for rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8,  10-13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of J. D. Bermudez et al, “SAR TO OPTICAL IMAGE SYNTHESIS FOR CLOUD REMOVAL WITH GENERATIVE ADVERSARIAL NETWORKS”, ISPRS Annals of the Photogrammetry, Remote Sensing and Spatial Information Sciences, Volume IV-1, 2018 ISPRS TC I Mid-term Symposium “Innovative Sensing – From Sensors to Methods and Applications”, 10–12 October 2018, Karlsruhe, Germany and Peilun Li et al., “Semantic-aware Grad-GAN for Virtual-to-Real Urban Scene Adaption”, arXiv:1801.01726v2 [cs.CV] 14 Jul 2018.
As to claim 1, Bermudez discloses a system comprises:
	one or more processors; and
storage comprising instructions executable by the one or more processors [cGAN networks are used to learn a nonlinear mapping function from an optical image and a SAR image (Abstract, section 3) cGAN networks by definition are mathematical algorithms stored as instructions in a processor memory and executed by the processor to]:
obtain image data comprising an image with occluded features and unoccluded features, the occluded features being occluded by clouds [Basically, our method uses SAR data and cGANS to infer the spectral bands’ information of optical images partially covered by clouds. Figure 3 summarizes the proposed methodology. In this graph, part of the optical images (gray color circles) represents the area covered by clouds (occluded features) while the rest of the image is supposed to be cloud-free (unoccluded features) (Section 3, and Fig. 3)], and
train a machine learning model comprising a generator and a discriminator at least in part by generating image data for the identified (labeled) cloud free region and comparing the image data generated for the the identified (labeled) cloud free region to the unoccluded features from the the identified (labeled) cloud free region of the image [Identify cloud-free regions: via visual observation or by using a cloud detection algorithm, the cloud-free regions are selected in order to drive the cGAN to learn to generate only cloud-free images (i.e., cloud free regions are labeled). Extract SAR/optical pair of patches: a set of SAR/optical pairs of patches is extracted from the cloud-free regions. This process can be carried out in two ways: by extracting the patches randomly over the interested region or by using the windows sliding procedure with a fixed stride size. Train the cGAN model: employing the set of patches extracted from the cloud-free region (i.e., labeled cloud-free region), the cGAN is trained until convergence (section 3 and Fig. 3)]. GANs are generative models composed by two networks: a generator (G) that outputs synthesized images y (fake or synthesized image data of the selected cloud free region) , and a discriminator (D) that determines if an input image is synthesized or real one (by comparing the generated synthesized image of the selected free-cloud region with the real image of the selected free-cloud region with unoccluded features) . Both networks are trained in a two-players adversarial scheme, as it can be seen in Figure 1 (section 2)]. 
	Bermudez identify (label) the cloud-free region(unoccluded region) and train the cGAN to learn only the cloud-free images (labeled unoccluded regions) (see section 3). Bermudez does not disclose, apply a mask to the unoccluded features in the image to form partial observation training data comprising a masked region that obscures at least a portion of the unoccluded features, and train a machine learning model comprising a generator and a discriminator at least in part by generating image data for the masked region and comparing the image data generated for the masked region to the unoccluded features from the masked region of the image.
Li discloses recent advances in vision tasks (e.g., segmentation) highly depend on the availability of large-scale real-world image annotations obtained by cumbersome human labors. Moreover, the perception performance often drops significantly for new scenarios, due to the poor generalization capability of models trained on limited and biased annotations. In this work, we resort to transfer knowledge from automatically rendered scene annotations in virtual-world to facilitate real-world visual tasks (Abstract). In GANs cycle consistency loss itself can’t guarantee to preserve well semantic information. For complex adaption such as urban scene adaption, a model purely with cycle consistency loss often fails by wrongly mapping a region with one semantic label to another label, e.g., the sky region may be wrongly adapted into a tree region, as shown in Figure 4 (section 3.1.2). . However, the scene adaption also needs to retain more high-level semantic consistencies for each specific semantic region. We then convert image’s semantic labeling to one-hot style, which will result in a mask M with same shape (section 3.2) (i.e., a mask is build based on the semantic label of region). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Li to modify the system of Bermudez by applying a mask to the identified (labeled) cloud-free (unoccluded features) in the image to form partial observation training data comprising a masked region that obscures at least a portion of the identified (labeled) cloud-free region (unoccluded features) and training a machine learning model (cGAN) comprising a generator and a discriminator at least in part by generating image data (synthesized image) for the masked region and comparing the image data generated for the masked region to the unoccluded features from the masked region of the image in order to prevent cycle consistency loss that often fails by wrongly mapping a region with one semantic label to another label, e.g., the cloud-free region may be wrongly adapted into a cloud region (Section 3.1.2).
As to claim 2, Bermudez further discloses wherein the instructions are further executable to receive image data acquired via an imaging technique that penetrates clouds [A common alternative is to extract data from active sensors, like Synthetic Aperture Radar (SAR) imaging technique that penetrates clouds), because they are almost independent on the atmospheric conditions and solar illumination (abstract, section 3), and the combined system of Bermudez and Li train the machine learning model (cGAN) by generating image data (synthesized image) for the masked region based upon the image data acquired via the imaging technique that penetrates clouds (based on SAR images).
As to claim 3, Bermudez further discloses wherein the image data acquired via the imaging technique that penetrates clouds comprises one or more of synthetic aperture radar (SAR) image data (abstract, section 3), microwave image data, and infrared image data.
As to claim 5, Bermudez further discloses wherein the instructions are executable to use the machine learning model to generate image data for an occluded feature in deployment- phase image data [. In this work, we combine the fact that SAR images are hardly affected by clouds with the ability of cGANS for image translation in order to map optical images from SAR ones so as to recover regions that are covered by clouds (generate image data for occluded features) (abstract). This section describes the proposed methodology for cloud (occluded feature) removal in optical satellite images. Basically, our method uses SAR data and cGANS to infer the spectral bands’ information of optical images partially covered by clouds (occluded feature) (section 3).
As to claim 6, in the combined system of Bermudez and Li the sematic mask applied to the identified (labeled) cloud-free regions obscures the identified cloud-free region  and simulates an  occluded feature.
As to claim 7, Bermudez further discloses, wherein the image data comprises one or more of visible satellite image data and multispectral satellite image data [This section describes the proposed methodology for cloud removal in optical satellite images. (section 3 and Fig. 3). The objective of this paper is to explore the capability of cGANs to map multispectral cloud-free optical images from co-registered SAR images. Our method can be used to remove both thin and thick clouds since it depends only on SAR data, which almost is not affected by clouds (section 1).
As to claim 8, Bermudez further discloses, wherein the machine learning model comprises a generative adversarial network (GAN) (Figs 1, 3; section 2 and section 3).
As to claim 10, Bermudez further discloses wherein the image data comprises an image with features occluded by clouds [Figure 3 summarizes the proposed methodology. In this graph, part of the optical images (gray color circles) represents the area covered by clouds (occluded by clouds)while the rest of the image is supposed to be cloud-free (section 3)].
As to claim 11 refer to claim 1 rejection for their common features. Bermudez further discloses receiving training data comprising satellite optical images and radar image data for a geographical area, the satellite images comprising occluded image data due to clouds in the image data and also comprising unoccluded image data [This section describes the proposed methodology for cloud removal in optical satellite images. Basically, our method uses SAR data  (radar image data) and cGANS to infer the spectral bands’ information of optical images partially covered by clouds (occluded image data). We take advantage of the fact that SAR images are almost completely independent of atmospheric conditions and solar illumination to reconstruct cloudless optical images from them. To do that, we train a cGAN model to learn a nonlinear mapping function which takes as input a SAR image and get the corresponding cloudless optical image as output. Figure 3 summarizes the proposed methodology. In this graph, part of the optical images (gray color circles) represents the area covered by clouds (occluded image data) while the rest of the image is supposed to be cloud-free (unoccluded image data) (section 3).
As to claim 12 refer to claim 3 rejection.
As to claim 13 refer to claim 8 rejection.
As to claim 16 refer to claim 7 rejection.
Claim 4, 9, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of J. D. Bermudez et al, “SAR TO OPTICAL IMAGE SYNTHESIS FOR CLOUD REMOVAL WITH GENERATIVE ADVERSARIAL NETWORKS”, ISPRS Annals of the Photogrammetry, Remote Sensing and Spatial Information Sciences, Volume IV-1, 2018 ISPRS TC I Mid-term Symposium “Innovative Sensing – From Sensors to Methods and Applications”, 10–12 October 2018, Karlsruhe, Germany and Peilun Li et al., “Semantic-aware Grad-GAN for Virtual-to-Real Urban Scene Adaption”, arXiv:1801.01726v2 [cs.CV] 14 Jul 2018 as applied to claims 2, 8, and 13 above and further in view Yu, Jiahui et al., “Generative Image Inpainting with Contextual Attention”, Repository of arXiv: 1801.07892v2, March 21, 2018, 15 pages.
As to claim 4,  Bermudez discloses cGANs hold many similarities with the original GANs, but instead of dealing with a single image, they handle a pair of co-registered images. Extract SAR/optical pair of patches: a set of SAR/optical pairs of patches is extracted from the cloud-free regions (section 2). In addition, since our SAR and optical images have different spatial resolutions, we downsampled the SAR image to the optical image resolution (section 4.3).  However, neither Bermudez nor Li discloses wherein the instructions are further executable to interpolate the image data acquired via the imaging technique that penetrates clouds to generate interpolated image data for training the machine learning model.
Yu discloses that recent deep learning based approaches have shown promising results for the challenging task of inpainting (filling missing pixels of an image, often referred as image inpainting or completion) large missing regions in an image. We propose a new deep generative model- based approach, which can not only synthesize novel image structures but also explicitly utilize surrounding image features as references during network training to make better predictions (Abstract). An improved image inpainting network using GAN where the generative net implements a spatial attention mechanism (section 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Yu to modify the combined system of  Bermudez and Li by inpainting (filling the missing pixels is interpolating) missing regions in the downsampled SAR image (image data acquired via the imaging technique that penetrates clouds) during network training in order to make better predictions (Abstract).
As to claim 15 refer to claim 4 rejection. 
As to claim 9,  Bermudez discloses cGANs (section 3). However, neither Bermudez nor Li discloses wherein the GAN comprises an attention mechanism.
Yu propose a new deep generative model- based approach, which can not only synthesize novel image structures but also explicitly utilize surrounding image features as references during network training to make better predictions (Abstract). An improved image inpainting network using GAN where the generative net implements a spatial attention mechanism (section 4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to use the teachings of Yu to modify the combined system of  Bermudez and Li by using GAN comprises an attention mechanism in order to make better predictions (Abstract).
As to claim 14 refer to claim 9 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR ANWAR AHMED whose telephone number is (571)272-7413. The examiner can normally be reached flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMIR A AHMED/Primary Examiner, Art Unit 2665